Order

PER CURIAM.
Robert Scrivener appeals from a judgment determining paternity, child custody, and child support. He contends that the trial court abused its discretion in denying his motion for an extension of time to hire an attorney and his motion to take judicial notice of additional evidence not presented at the hearing.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).